Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 1 of 8 PageID #: 1941




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- X
                                                                  :
  TRUSTEES OF THE UNITED PLANT AND
  PRODUCTION WORKERS LOCAL 175                                    :
  BENEFITS FUNDS,                                                 : MEMORANDUM DECISION
                                           Plaintiffs,            : AND ORDER
                                                                : 15-CV-01171 (AMD) (SMG)
                           – against –
                                                                :
                                                                :
  C.P. PERMA PAVING CONSTRUCTION,
  INC., et al.,                                                 :

                                           Defendants.            :
  --------------------------------------------------------------- X
  ANN M. DONNELLY, United States District Judge:

          The plaintiffs brought this action against C.P. Perma Paving Construction (“Perma

  Paving”) and its President, Charles Pasciuta, pursuant to the Labor Management Relations Act of

  1947 (“LMRA”), 29 U.S.C. § 185, and the Employee Retirement Income Security Act

  (“ERISA”), 29 U.S.C. §§ 1132(a)(3) and 1145, alleging failure to make fringe benefit

  contributions in accordance with a collective bargaining agreement. (ECF No. 1.) On March 9,

  2016, I granted in part and denied in part the defendants’ motion to dismiss, and dismissed

  defendant Pasciuta from this action. (ECF No 43.) On May 30, 2017, I denied both parties’

  motions for summary judgment. (ECF No. 68.)

          Before the Court is defendant Perma Paving’s second motion for summary judgment.

  (ECF No. 109.) For the reasons that follow, I deny the motion.
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 2 of 8 PageID #: 1942




                                             BACKGROUND 1

          The defendant is a construction company that does concrete, asphalt and excavation site

  work. (ECF No. 114, Defendant’s 56.1 Statement (“Def. 56.1”) ¶ 1.) 2 The parties agree that in

  September of 2008, a representative of Local 175 United Plant and Production Workers (“the

  union” or “Local 175”) visited Charles Pasciuta, the President of Perma Paving, at a job site.

  (ECF No. 106, Plaintiffs’ 56.1 Statement (“Pl. 56.1”) ¶¶ 2, 13.) During that meeting, Mr.

  Pasciuta signed an assumption agreement with Local 175. (Pl. 56.1 ¶ 2; ECF No. 120-1.) Under

  that agreement, the defendant agreed to be bound by the terms of a collective bargaining

  agreement (“CBA”) already in place between the union and the New York Independent

  Contractors’ Alliance. (Def. 56.1 ¶ 3; Pl. 56.1 ¶ 2; ECF Nos. 120-1, 120-2.) The assumption

  agreement provides that the defendant “acknowledges receipt of the Alliance Collective

  Bargaining Agreement” and “agrees to be responsible for the payment of fringe benefit

  contributions due and owing pursuant to the Alliance Collective Bargaining Agreement.” (ECF

  No. 120-1.)


  1
    In deciding whether summary judgment is appropriate, the Court resolves all ambiguities and draws all
  reasonable inferences in favor of the plaintiff, the non-moving party. See Kaytor v. Elec. Boat Corp., 609
  F.3d 537, 545 (2d Cir. 2010); Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226 (2d Cir. 2008).
  2
    Unless otherwise noted, the factual background is based on my review of the entire record, including the
  parties’ 56.1 statements. The defendant asks me to deem admitted the statements in its final 56.1
  statement because the plaintiffs did not file a final 56.1 counterstatement. (ECF No. 124 at 6.) Although
  the local rules and my individual rules require a party opposing summary judgment to submit a final
  version of its 56.1 counterstatement with its opposition, see Local Civ. R. 56.1(b) and Judge Ann
  Donnelly Individual Practices and Rules, R. 4(B), I base my decision on the entire record, including the
  56.1 statement that the plaintiffs filed on December 18, 2019 (ECF No. 106), which responds to the
  defendant’s earlier identical 56.1 statement. On a motion for summary judgment, the Court’s
  consideration is limited to factual material that would be admissible evidence at trial. Local Unions 20 v.
  United Bhd. of Carpenters and Joiners of Am., 223 F. Supp. 2d 491, 496 (S.D.N.Y. 2002). Factual
  allegations that are disputed without a citation to admissible evidence are deemed admitted, as long as
  they are also supported by the record. Local Civ. R. 56.1; Giannullo v. City of New York, 322 F.3d 139,
  140 (2d Cir. 2003). Factual allegations that are not disputed are deemed admitted, as long as they are also
  supported by the record. Id. I disregard any arguments in the Rule 56.1 statements. Pape v. Dircksen &
  Talleyrand Inc., No. 16-CV-5377, 2019 WL 1435882, at *2 (E.D.N.Y. Feb. 1, 2019), report and
  recommendation adopted, 2019 WL 1441125 (E.D.N.Y. Mar. 31, 2019).

                                                      2
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 3 of 8 PageID #: 1943




          The defendant claims that Mr. Pasciuta repudiated the agreement within minutes of

  signing it, and tried to get the agreement back. (Def. 56.1 ¶ 13.) The union representative

  refused to return the agreement to Mr. Pasciuta and drove away. (Id.) According to the plaintiff,

  the CBA, which must be terminated pursuant to its terms and cannot be terminated orally, was

  not terminated. (Pl. 56.1 ¶ 13.) 3

          The parties disagree about Perma Paving’s obligations to Local 175 pursuant to the

  assumption agreement and CBA, including whether Perma Paving was required to recognize

  Local 175 as the majority Section 9(a) representative and an exclusive collective bargaining

  agent, and whether Perma Paving was obligated to make contributions to any Local 175 funds.

  (See, e.g., Def. 56.1 ¶¶ 16, 17; Pl. 56.1 ¶¶ 6, 15, 16, 17.)

          The parties also dispute whether any Perma Paving employees were members of Local

  175 or participated in any of its affiliated funds. (Def. 56.1 ¶¶ 6, 15, 53; Pl. 56.1 ¶¶ 6, 15, 53.)

  According to the defendant, none of its employees were members of Local 175 or requested that

  Local 175 represent them; the defendant also says that it did not designate any employees to be

  covered by the CBA or designate Local 175 members to do work for Perma Paving. (Def 56.1

  ¶¶ 6, 15, 53; ECF No. 112 (Charles Pasciuta Decl. (Feb. 2020)) ¶¶ 3, 14, 15.) The plaintiffs

  respond that some Perma Paving employees had Local 175 authorization cards, demonstrating

  their union membership. (Pl. 56.1 ¶¶ 6, 15, 53; ECF No. 120 (Charlie Priolo Aff. (May 2020)) ¶

  9, Ex. D.)




  3
   In my May 30, 2017 Memorandum and Order, I concluded that under Section 515 of ERISA and
  controlling case law, the defendant could not rely on the fact that Mr. Pasciuta repudiated the agreement
  as a defense for liability under the CBA. (ECF No. 68 at 5-6.)

                                                      3
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 4 of 8 PageID #: 1944




                                        LEGAL STANDARD

         Summary judgment is appropriate only if the parties’ submissions, including deposition

  transcripts, affidavits or other documentation, show that there is “no genuine dispute as to any

  material fact,” and the movant is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

  see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The movant has the

  burden of showing the absence of any genuine dispute as to a material fact. McLee v. Chrysler

  Corp., 109 F.3d 130, 134 (2d Cir. 1997). A fact is “material” when it “might affect the outcome

  of the suit under the governing law,” and an issue of fact is “genuine” if “the evidence is such

  that a reasonable jury could return a verdict for the nonmoving party.” Barlow v. Male Geneva

  Police Officer Who Arrested Me on Jan. 2005, 434 F. App’x 22, 25 (2d Cir. 2011) (citations and

  quotation marks omitted). Once the moving party has met its burden, the party opposing

  summary judgment must identify specific facts and affirmative evidence that contradict those

  offered by the moving party to demonstrate that there is a genuine issue for trial. Ethelberth v.

  Choice Sec. Co., 91 F. Supp. 3d 339, 349 (E.D.N.Y. 2015) (citing Celotex Corp. v. Catrett, 477

  U.S. 317, 324 (1986)).

                                            DISCUSSION

    I.   Payment Obligation

         The defendant claims that it was not obligated to make any fund contributions because it

  “never designated any of its employees as covered by” the CBA, and its employees “were

  designated as represented by other unions.” (ECF No. 116 at 4-5, 8.) In response, the plaintiffs

  claim that the terms of the assumption agreement created a payment obligation, and that some

  Perma Paving employees were Local 175 members. (ECF No. 121 at 6-9.)




                                                   4
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 5 of 8 PageID #: 1945




             The parties disagree about the meaning of Article III, Section 1 of the CBA, which states,

  in part:

             The Employer shall employ for the work under its contract to be governed by this
             Agreement as provided in Article II, for the classifications of work listed in
             Article IX, Section 6 hereof, such Employees as it may designate providing said
             Employees shall as a condition of employment, seven (7) days after the date of
             hiring, whichever is later, become Members in good standing of the Union during
             the term of this Agreement.

  (ECF No. 120-2, art. 3 § 1.) The defendant interprets this section to mean that the agreement

  applies only to employees that the employer “designate[s]” as covered by the agreement, and the

  defendant did not “designate” any of its employees as covered, (ECF No. 116 at 4-5, 8), although

  the defendant does not explain what the process of “designat[ing]” an employee as covered by

  the agreement entails. The plaintiffs, on the other hand, say that this section gives the employer

  discretion to decide which employees perform certain types of work, outlined in Article IX,

  Section 6, but that it is not up to the employer to decide whether the agreement applies. (ECF

  No. 121 at 6-9.)

             “Summary judgment on a contract interpretation dispute is clearly permissible when the

  language of the contract provision in question is unambiguous,” or “when the language is

  ambiguous and there is relevant extrinsic evidence” that “creates no genuine issue of material

  fact and permits interpretation of the agreement as a matter of law.” Nycal Corp. v. Inoco PLC,

  988 F. Supp. 296, 298 (S.D.N.Y. 1997), aff’d, 166 F.3d 1201 (2d Cir. 1998). The provision at

  issue here is not unambiguous, in my view; it is not clear that it means, as the defendant argues,

  that employees are covered by the agreement only if the employer designates them as covered.

  Indeed, the plaintiffs’ reading—that the employer may designate the employees who are to

  perform certain work—is more plausible. Because the language, neither alone nor along with




                                                     5
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 6 of 8 PageID #: 1946




  extrinsic evidence, permits me to endorse the defendant’s reading as a matter of law, I do not

  grant summary judgment on this ground.

         To the extent that the defendant argues that none of its employees were “designated” as

  covered because none were members of Local 175, I decline to grant summary judgment on this

  ground as well, because there is a clear dispute of fact about whether any of the defendant’s

  employees were members of Local 175. The defendant maintains that its employees were

  “designated” as represented by other unions, but not Local 175, and that no Local 175 members

  worked for Perma Paving, citing Mr. Pasciuta’s declaration. (ECF No. 116 at 8; Pasciuta Decl.

  (Feb. 2020) ¶ 3 (“CP Perma Paving Construction Inc. and its employees . . . have since at least

  2008 continuously designated and recognized Laborers’ Local 1010, and not United Plant and

  Production Workers Local 175, as the employees’ collective bargaining representative and

  designated for their jobs and utilized employees from Laborers’ Local 1010 and not . . . Local

  175.”); ¶ 14 (“I never designated any CP Perma Paving Construction Inc. employee to be

  covered by the purported Local 175 Agreement or designated any Local 175 members to perform

  work for CP Perma Paving Construction Inc.”); ¶ 15 (“[N]o CP Perma Paving Construction Inc.

  employee was ever designated to be covered by the purported Local 175 Agreement.”).) The

  plaintiffs, however, present authorization cards for Local 175 members hired by Perma Paving as

  evidence that some employees were members of the union; they claim that the cards show that

  Local 175 union members worked for Perma Paving. (ECF No. 121 at 7; Priolo Aff. (May 2020)

  ¶ 9 (Perma Paving “hired several Union members”) (citing Exhibit D (authorization cards for

  Local 175 members hired by Perma Paving)).) This is an obvious factual dispute that precludes

  summary judgment.




                                                  6
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 7 of 8 PageID #: 1947




      II.   Standing and Subject Matter Jurisdiction

            Focusing on the case caption in the complaint, the defendant claims that the plaintiffs do

  not have standing and that this Court lacks subject matter jurisdiction 4; the defendant says that

  the trustees are not identified by name, and there is no evidence that an entity called “United

  Plant and Production Workers Local 175 Benefits Fund” exists. (ECF No. 116 at 9.) 5

  According to the defendant, “[i]f there is no ‘United Plant and Production Workers Local 175

  Benefits Fund’ then there is no federal question and this Court lacks subject matter jurisdiction.”

  (ECF No. 124 at 5.)

            This purely technical objection is not a reason to grant summary judgment. The

  complaint repeatedly refers to the “funds,” not a single fund, and states that the trustees are

  fiduciaries of the funds established by the CBA and Trust Indentures. (See ECF No. 1.) The

  CBA clearly identifies and states the contribution obligations to each of the funds: Local Union

  175 Welfare Fund, Local Union 175 Pension Fund, Local Union 175 Annuity Fund, and Local

  Union 175 Apprenticeship, Skill Improvement and Training Fund. (ECF No. 120-2 at 15.)

  Although the caption should reflect that the plaintiffs are trustees of multiple funds, this defect

  does not deprive the plaintiffs of standing or the Court of subject matter jurisdiction.

  Accordingly, I deem the caption amended to list the plaintiffs as “Trustees of the United Plant

  and Production Workers Local 175 Benefit Funds,” and I decline to grant summary judgment on

  this ground. See In re Ace Sec. Corp. RMBS Litig., No. 13-CV-1869, 2015 WL 1408837, at *7

  (S.D.N.Y. Mar. 26, 2015) (“There has been federal court jurisdiction over this controversy from



  4
    There is a discrepancy between the caption in the complaint and the caption listed on the ECF docket.
  The caption in the complaint says that the plaintiffs are trustees of a “Fund,” and the ECF caption says
  that they are trustees of “Funds.”
  5
    Although the defendant may raise a subject matter jurisdiction argument at this time, it is not clear why
  it waited years to raise this challenge.

                                                       7
Case 1:15-cv-01171-AMD-SMG Document 126 Filed 09/14/20 Page 8 of 8 PageID #: 1948




  the beginning, and an unclear allegation of the identity of the Plaintiff is not an obstacle to

  recognizing that jurisdiction. . . . The matter here is not one of attempting to retroactively create

  jurisdiction where it did not exist, then, but rather recognizing that a technically incorrect party

  may have been named as Plaintiff in the case caption.”).

  III.   Validity Under 29 U.S.C. § 186(a)

         When I denied the defendant’s first motion for summary judgment in 2017, I rejected the

  argument that contribution is illegal under Section 186 because the CBA sets forth the

  contribution requirements in detail. (ECF No. 68 at 6-7.) The defendant asks me to “revisit” this

  issue because the CBA does not mention any obligation to a fund called the United Plant and

  Production Workers Local 175 Benefits Fund. (ECF No. 116 at 9-10.) As discussed above, the

  CBA clearly states the contribution obligations to each of the funds, despite the fact that the

  funds are collectively named in this action. I decline to find that the CBA is invalid because of

  how the funds were named in this action.

                                            CONCLUSION

         For the reasons stated above, I deny the defendant’s motion for summary judgment.



  SO ORDERED.


                                                           s/Ann M. Donnelly
                                                         ___________________________________
                                                         ANN M. DONNELLY
                                                         United States District Judge

  Dated: Brooklyn, New York
         September 14, 2020




                                                    8
